HALL, District Judge,
said that he should adhere to his decision, made early in the administration of the bankrupt law, in the Case of Wells [Case No. 17,387], cited by creditor’s counsel, and that he did not consider it necessary to allege or prove any fraud in the suspension, if it had been continued fourteen days. That the fact that this partnership had been dissolved, could make no difference with the liability of the retired partner, who could have saved the odium of bankruptcy by paying the indebtedness, which was the foundation of this ease, and compelling his late partner to reimburse him, under the agreement of dissolution.
The adjudication was granted.